                                 Case 2:20-cv-08059-VAP-JC Document 25 Filed 12/17/20 Page 1 of 1 Page ID #:177




                                                                                                                        JS-6

                                  1
                                                                     United States District Court
                                  2                                  Central District of California

                                  3

                                  4

                                  5     HANDSOME MUSIC LLC,

                                  6                     Plaintiff,
                                                                                     Case No. LACV 20-08059 VAP (JCx)
                                  7                       v.

                                        ETORO USA, LLC,                                               JUDGMENT
                                  8

                                  9                             Defendant.
Central District of California
United States District Court




                                 10

                                 11

                                 12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 13

                                 14         Pursuant to the Order Granting Defendant’s Motion to Dismiss, IT IS ORDERED

                                 15   AND ADJUDGED that Plaintiff’s First Amended Complaint is DISMISSED WITHOUT

                                 16   PREJUDICE. The Court orders that such judgment be entered.

                                 17

                                 18         IT IS SO ORDERED.

                                 19

                                 20   Dated:    12/17/2020
                                                                                             Virginia A. Phillips
                                 21                                                      United States District Judge
                                 22

                                 23

                                 24

                                 25

                                 26


                                                                               1
